 ROSEWOOD MFG. CO., INC.Rosewood Mfg. Co., Inc. and Amalgamated Clothingand Textile Workers, Union, AFL-CIO, Peti-tioner. Case 26-RC-6469August 16, 1982DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objections to anelection held on December 18, 1981, and the Re-gional Director's report recommending dispositionof same.' The Board has reviewed the record inlight of the exceptions and brief, and hereby adoptsthe Regional Director's findings and recommenda-tions.Our dissenting colleague finds that the Employ-er's campaign in the instant case was fully protect-ed by Section 8(c) of the Act. However, he ne-glects to note that for over three decades theBoard has maintained that Section 8(c) was intend-ed by Congress to apply only to unfair labor prac-tice cases and not representation proceedings. Gen-eral Shoe Corporation, 77 NLRB 124 (1948). Seealso Dal-Tex Optical Company, Inc., 137 NLRB1782 (1962). In light of this longstanding precedent,we see no reason why it should be changed at thistime. See also Blue Cross of Kansas City, Inc. andBlue Shield of Kansas City, Inc., 259 NLRB 483, fn.2 (1981).In evaluating preelection conduct in a represen-tation proceeding, it must be determined whether,under all the circumstances, the conduct in ques-i The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was 39 for, and 53 against, thePetitioner; there was I challenged ballot, which was insufficient to affectthe results.tion "destroyed the laboratory conditions in whichthe Board must hold its elections and prevented theemployees' expression of a free choice in the elec-tion." Dal-Tex Optical Company, Inc., supra at 1787.See also Liquid Transporters, Inc., 257 NLRB 345(1981), and Turner Shoe Company, Inc. and CarmenAthletic Industries, Inc., 249 NLRB 144 (1980). Inthe instant case, we agree with the Regional Direc-tor's determination that the Employer's emphasison linking the selection of the union with unprofi-tability, low productivity, subsequent plant closure,and loss of jobs was coercive, thereby destroyingthe laboratory conditions and preventing the em-ployees from expressing a free choice in the elec-tion. Under these circumstances, we agree with theRegional Director's recommendation that the elec-tion be set aside and a second election be held.[Direction of Second Election omitted from pub-lication.]2CHAIRMAN VAN DE WATER, dissenting:I have carefully examined the leaflets and lettersdistributed by the Employer during the criticalperiod, as well as the text of the speech deliveredto employees by Charles Blauer, the Employer'spresident. I do not find that his material constitutesthreats to close the plant if it was unionized, northreats to employees that it would be futile to votefor unionization. Rather, in my view, the Employ-er's campaign was fully protected by Section 8(c)of the Act, and simply provided the employeeswith a different perspective regarding the merits ofunionization.3Accordingly, I would overrule Ob-jections 1 and 3, contrary to the recommendationof the Regional Director, and would remand thecase for hearing on Objections 4, 5, 6, 7, 8, and 9.2 [Excelsior footnote omitted from publication.]3 Contrary to my colleagues, I do not decide that certain statementsprotected by Sec. 8(c) of the Act may not nonetheless be objectionable.What I find here is that the material in question does not constitutethreats and, as such, happens to be protected by Sec. 8(c) as well as beingunobjectionable.263 NL,RB No. 55420